     Case 1:18-cv-00720-RSK ECF No. 15 filed 10/15/18 PageID.82 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

JERRY O. GILBERT, SR.,
                                                     Case No. 1:18-cv-00720-PLM- RSK
Plaintiff,
                                                     Honorable Judge Paul L. Maloney
        v.

ADVANCED CALL CENTER
TECHNOLOGIES, LLC,

Defendant.

                                    NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE JERRY O. GILBERT, SR., (“Plaintiff”), hereby notifies the

Court that the Plaintiff and Defendant, have settled all claims between them in this matter and

are in the process of completing the final closing documents and filing the dismissal. The

Parties anticipate this process to take no more than 60 days and request that the Court retain

jurisdiction for any matters related to completing and/or enforcing the settlement. The Parties

propose to file a stipulated dismissal with prejudice with 60 days of submission of this Notice

of Settlement and pray the Court to stay all proceedings until that time.


Respectfully submitted this 15th day of October 2018.



                                                              s/ Nathan C. Volheim
                                                              Nathan C. Volheim, #6302103
                                                              Sulaiman Law Group, Ltd.
                                                              2500 S. Highland Avenue, Suite 200
                                                              Lombard, IL 60148
                                                              (630) 575-8181
                                                              nvolheim@sulaimanlaw.com
                                                              Attorney for Plaintiff




                                                 1
    Case 1:18-cv-00720-RSK ECF No. 15 filed 10/15/18 PageID.83 Page 2 of 2



                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system, which will be sent to all attorneys of

record.


                                                              s/ Nathan C. Volheim
                                                              Nathan C. Volheim




                                                  2
